      Case 3:66-cv-01373-CWR-FKB Document 20 Filed 08/10/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF

V.                                                     CAUSE NO. 3:66-CV-1373-CWR-FKB

KEMPER COUNTY BOARD OF                                                           DEFENDANT
EDUCATION

                                             ORDER

       Before   the   Court    is   Kemper    County    Board    of   Education’s   Motion     to

Restructure/Reconfigure Two Elementary Schools. The matter is fully briefed and ready for

adjudication.

       Kemper County School District has two elementary schools: East Kemper Elementary

School and West Kemper Elementary School. As of February 2020, East Kemper Elementary

School had an enrollment of approximately 160 students, and West Kemper Elementary School

had an enrollment of approximately 327 students.

       The Board now requests permission to rename and reconfigure its elementary schools.

Under its proposal, East Kemper Elementary would be renamed as Kemper County Lower

Elementary School and enroll students in Pre-K through 3rd grade. The Lower Elementary

School would have approximately 260 students. West Kemper Elementary would be renamed

Kemper County Upper Elementary School and enroll Pre-K students as well as students in 4th

through 6th grade. The Upper Elementary School would have approximately 211 students.

       The Board asserts that these changes will “more evenly spread the children out over the

two elementary schools in order to be more efficient” and that the new system “will give students

a more consistent and centralized focus on educational instructions and delivery for Pre-K

through 6th grade students.” Docket No. 17 at 2.
      Case 3:66-cv-01373-CWR-FKB Document 20 Filed 08/10/20 Page 2 of 2




       In its response, the United States explains that it does not oppose Kemper County’s

motion. The United States says that the Board’s proposal to create a “single-school feeder pattern

comports with its desegregation obligations” and “resembles the type of remedial pairing courts

routinely rely on to further desegregation.” Docket No. 19 at 3 (citing Swann v. Charlotte-

Mecklenburg Bd. of Ed., 402 U.S. 1, 28 (1971) for the proposition “that the pairing and grouping

of noncontiguous school zones is a permissible tool and such action is to be considered in light

of the objectives” of desegregation.).

       Therefore, the Kemper County Board of Education’s Motion to Restructure/Reconfigure

Two Elementary Schools is granted.

       SO ORDERED, this the 10th day of August, 2020.

                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE




                                                2
